Citation Nr: 1045102	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2005.  
Service department documents also indicate that the Veteran may 
have additional poor active duty service in excess of 1 year in 
duration.  The Veteran also served in the U.S. Army National 
Guard for 23 years, presumably with periods of inactive duty 
training service (INACDUTRA) and active duty for training 
(ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  Subsequently, the claims file was returned to 
the jurisdiction of the RO in Atlanta, Georgia.  In January 2010, 
the Board remanded this matter for further development.

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran claims that her hypertension is related to service, 
to include by way of aggravation of preexisting hypertension.  
During her Board hearing, the Veteran testified that she was 
diagnosed with hypertension in 2002 prior to being called to 
active duty, that she was monitored and took medication, and that 
her hypertension was under control prior to her activation for 
service. (See transcript at pp. 8-9.)  

A review of service treatment records before the Veteran was 
called to active duty in June 2003 suggests she may have been 
diagnosed with hypertension even earlier than 2002.  A Georgia 
Army National Guard examination dated in April 1999 showed a 
blood pressure reading of 176/72 and a history of hypertension 
for which she was taking medication.  On a contemporaneous report 
of medical history she also checked the "yes" box to a question 
whether she had high blood pressure.

Army health clinic records dated in November 2002 for a National 
Guard retention examination reveal she had a history of 
hypertension for which she took medication.  On a form completed 
in April 2003 the Veteran noted that she was taking medication 
for hypertension, which was under control by medication.  In June 
2003, when the Veteran was called for one period of active duty, 
service treatment records noted her hypertension was controlled 
by medication and that a five-day blood pressure check, measured 
on both arms while she stood and sat, was within normal limits.

Two possible theories of entitlement exist in this case: direct 
service connection and service connection based on aggravation of 
a preexisting condition.  Service connection requires evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

VA law further provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

VA regulations also provide that where a veteran served 90 days 
or more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including hypertension, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This presumptive period 
does not apply to any periods of ACDUTRA or inactive duty 
training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  ACDUTRA includes full-time duty performed 
by members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).  

Thus, in this appeal, the Board is concerned with all the 
Veteran's verified periods of active duty and ACDUTRA.  
Hypertension is a disease rather than an injury; therefore, 
periods of INACDUTRA are not applicable to her claim because the 
only diseases that may be service-connected for incurrence during 
such duty periods are acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident.  See 38 C.F.R. § 101(24).  
The Veteran makes no claim of suffering any acute myorcardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
during any period of INACDUTRA with the Army National Guard that 
led to her hypertension.  The Veteran has asserted, at least in 
part, that once she was called to active duty her hypertension 
with medication was no longer under control and that this 
preexisting condition was aggravated by her period of active 
duty, thus entitling her to service connection for hypertension.

Unfortunately, in its prior remand of January 2010, the Board did 
not identify all of the Veteran's periods of active duty or any 
periods of ACDUTRA as a matter that the RO/AMC needed to 
determine.  It is also evident that all of the Veteran's service 
treatment records from more than two decades in the Army National 
Guard have not been associated with the claims file.  
Subsequently, the March 2010 VA examiner offered an opinion that 
the Veteran's hypertension preexisted service and that her 
hypertension was not aggravated or permanently worsened during 
service.  However, this medical opinion was rendered without the 
physician having in her possession verified information on all 
periods when the Veteran served on active duty or when exactly 
she was considered in ACDUTRA status.  

According to one DD Form 214 (Certificate Of Release Or Discharge 
From Active Duty) found in the claims file, the Veteran had one 
period of active duty from June 10, 2003 to May 22, 2004 with no 
prior periods of active service.  However, a more recent DD Form 
214 noted another period of active duty from May 23, 2004 to May 
15, 2005 with an additional total prior active service recorded 
of 2 years, 4 months, and 18 days.  According to this form, 
assuming that it is accurate, the Veteran served on active duty 
for a total of 3 years, 4 months and 10 days.  During her Board 
hearing, the Veteran insisted that she had an earlier period of 
active duty before June 2003.  (See transcript at p. 10).  

As the verified periods of active duty from June 10, 2003 to May 
15, 2005 comprise only 1 year, 11 months, and 4 days, VA must 
still verify when the Veteran served on active duty for 1 year, 5 
months, and 6 days.  At this point, the Board cannot adopt the 
March 2010 VA examiner's medical opinion and find that the 
Veteran's hypertension preexisted service and was not aggravated 
during service without knowing precisely when all her periods of 
active duty and ACDUTRA began and ended.  Therefore, on remand 
the RO/AMC shall obtain all of the Veteran's service personnel 
records in order to verify the Veteran's periods of active duty 
and ACDUTRA.  

The Board also notes that in its January 2010 remand it had 
requested all VA medical records for the period from the 
Veteran's discharge from active service in May 2005 to the 
present.  The RO/AMC, however, in January 2010 correspondence 
requested the Atlanta VA Medical Center (VAMC) provide VA 
treatment records only for the period from May 2005 to June 19, 
2007.  The Atlanta VAMC, though, provided VA medical records for 
the period from June 2007 to January 2010.  On remand, therefore, 
the RO/AMC shall attempt to obtain any VA medical records 
pertinent to the Veteran from the Atlanta VAMC for the period 
from May 2005 to June 2007, and from January 2010 to the present.

Then, the RO/AMC shall reevaluate the claim, to include obtaining 
another medical opinion (preferably by the examiner who conducted 
the March 2010 VA examination, if possible) on whether the 
Veteran's hypertension preexisted service (any verified period of 
active duty or ACDUTRA) and, if so, was aggravated during service 
or, if not, whether her hypertension was incurred during service 
(during a verified period of active duty or ACDUTRA) or within 
one year of any period of verified active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's service 
personnel records, including a breakdown of 
any periods of active duty or ACDUTRA, and 
all of the Veteran's service treatment 
records, from the National Personnel Records 
Center, or from any other appropriate source 
as necessary to obtain complete records.  
These records shall be associated with the 
claims file.  If there are no additional 
service personnel records or service 
treatment records, documentation used in 
making that determination shall be set forth 
in the claims file.

2.  After verifying all periods of active 
duty and ACDUTRA, the RO/AMC shall review the 
Veteran's claims file and undertake any 
additional development of the remanded claim 
indicated.  This may include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the remand.  
The RO/AMC shall request copies of any 
outstanding VA medical records from the 
Atlanta VAMC, for the periods from May 2005 
to June 2007, and from January 2010 to the 
present.

3.  After the development requested above has 
been completed, the RO/AMC shall consider 
whether the claim may be decided on any 
evidence obtained.  If deemed necessary, the 
RO/AMC may obtain a supplementary medical 
opinion to March 2010 VA examination report, 
or a new VA examination and opinion, 
regarding the question of whether the 
Veteran's hypertension was incurred in or 
aggravated by service in light of any new 
pertinent evidence.   

4.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim for service connection 
for hypertension.  If the benefit sought on 
appeal is not granted, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


